UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-31387 NORTHERN STATES POWER COMPANY (Exact name of registrant as specified in its charter) Minnesota 41-1967505 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No. 414 Nicollet Mall, Minneapolis, Minnesota55401 (Address of principal executive offices) Registrant’s telephone number, including area code:612-330-5500 Securities registered pursuant to Section12(b)of the Act:None Securities registered pursuant to section 12(g)of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. oYesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d)of the Act.oYesx No Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 and Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulations S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filerx Smaller Reporting Companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).o Yesx No As of Feb. 27, 2012, 1,000,000 shares of common stock, par value $0.01 per share, were outstanding, all of which were held by Xcel Energy Inc., a Minnesota corporation. DOCUMENTS INCORPORATED BY REFERENCE Xcel Energy Inc.’s Definitive Proxy Statement for its 2012 Annual Meeting of Shareholders is incorporated by reference into PartIII of this Form10-K. Northern States Power Company meets the conditions set forth in General Instructions I(1)(a)and (b)of Form10-K and is therefore filing this form with the reduced disclosure format permitted by General Instruction I(2). INDEX PARTI 3 Item 1 — Business 3 DEFINITION OF ABBREVIATIONS AND INDUSTRY TERMS 3 COMPANY OVERVIEW 5 ELECTRIC UTILITY OPERATIONS 6 Public Utility Regulation 6 Capacity and Demand 6 Energy Sources and Related Transmission Initiatives 7 Nuclear Power Operations and Waste Disposal 7 Nuclear Plant Power Uprates and Life Extension 9 Fuel Supply and Costs 9 Fuel Sources 10 Renewable Energy Sources 11 Wholesale Commodity Marketing Operations 11 Summary of Recent Federal Regulatory Developments 11 Electric Operating Statistics 14 NATURAL GAS UTILITY OPERATIONS 15 Overview 15 Public Utility Regulation 15 Capability and Demand 16 Natural Gas Supply and Costs 16 Natural Gas Operating Statistics 17 ENVIRONMENTAL MATTERS 17 EMPLOYEES 18 Item 1A — Risk Factors 18 Item 1B — Unresolved Staff Comments 26 Item 2 — Properties 26 Item 3 — Legal Proceedings 27 Item 4 — Mine Safety Disclosures 27 PARTII 27 Item 5 — Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 27 Item 6 — Selected Financial Data 28 Item 7 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 7A — Quantitative and Qualitative Disclosures About Market Risk 31 Item 8 — Financial Statements and Supplementary Data 33 Item 9 — Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 85 Item 9A— Controls and Procedures 85 Item 9B — Other Information 86 PARTIII 86 Item 10 — Directors, Executive Officers and Corporate Governance 86 Item 11 — Executive Compensation 86 Item 12 — Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 86 Item 13 — Certain Relationships and Related Transactions, and Director Independence 86 Item 14 — Principal Accountant Fees and Services 86 PARTIV 86 Item 15 — Exhibits, Financial Statement Schedules 86 SIGNATURES 90 This Form10-K is filed by NSP-Minnesota.NSP-Minnesota is a wholly owned subsidiary of Xcel Energy Inc.Additional information on Xcel Energy is available in various filings with the SEC.This report should be read in its entirety. 2 Index PARTI Item l — Business DEFINITION OF ABBREVIATIONS AND INDUSTRY TERMS Xcel Energy Inc.’sSubsidiaries and Affiliates (current and former) NMC Nuclear Management Company, LLC NSP-Minnesota Northern States Power Company, a Minnesota corporation NSP System The integrated electric production and transmission system of NSP-Minnesota and NSP-Wisconsin, managed by NSP-Minnesota NSP-Wisconsin Northern States Power Company, a Wisconsin corporation PSCo Public Service Company of Colorado SPS Southwestern Public Service Company Utility subsidiaries NSP-Minnesota, NSP-Wisconsin, PSCo and SPS Xcel Energy Xcel Energy Inc. and its subsidiaries Federal and State Regulatory Agencies ASLB Atomic Safety and Licensing Board DOE United States Department of Energy DOER Division of Energy Resources (formerly the Office of Energy Security) DOI DOT United States Department of the Interior United States Department of Transportation EPA United States Environmental Protection Agency FERC Federal Energy Regulatory Commission IRS Internal Revenue Service MPCA Minnesota Pollution Control Agency MPSC MPUC Michigan Public Service Commission Minnesota Public Utilities Commission NDPSC North Dakota Public Service Commission NERC North American Electric Reliability Corporation NRC Nuclear Regulatory Commission PSCW Public Service Commission of Wisconsin SDPUC South Dakota Public Utilities Commission SEC Securities and Exchange Commission Electric, Purchased Gas and Resource Adjustment Clauses CIP Conservation improvement program EIR Environmental improvement rider FCA Fuel clause adjustment GAP Gas affordability program MCR Mercury cost recovery rider PGA Purchased gas adjustment RDF Renewable development fund RES Renewable energy standard SEP State energy policy TCR Transmission cost recovery adjustment Other Terms and Abbreviations AFUDC Allowance for funds used during construction ALJ Administrative law judge APBO Accumulated postretirement benefit obligation ARC Aggregator of retail customers ARO Asset retirement obligation ASU FASB Accounting Standards Update BART Best available retrofit technology CAA Clean Air Act CAIR Clean Air Interstate Rule 3 Index CapX2020 Alliance of electric cooperatives, municipals and investor-owned utilities in the upper Midwest involved in a joint transmission line planning and construction effort CATR Clean Air Transport Rule CIPS Critical Infrastructure Protection Standards CO2 Carbon dioxide Codification FASB Accounting Standards Codification CON Certificate of need CPCN Certificate of public convenience and necessity CSAPR Cross-State Air Pollution Rule CWIP Construction work in progress ERRP Early retiree reimbursement program ETR Effective tax rate FASB Financial Accounting Standards Board FTR Financial transmission right GAAP Generally accepted accounting principles GHG Greenhouse gas IFRS International Financial Reporting Standards JOA Joint operating agreement LLW Low-level radioactive waste LNG Liquefied natural gas MACT Maximum achievable control technology MERP Metropolitan Emissions Reduction Project. MGP MISO Manufactured gas plant Midwest Independent Transmission System Operator,Inc. Moody’s Moody’s Investor Services MRO Midwest Reliability Organization MVP Multi-value project Native load Customer demand of retail and wholesale customers that a utility has an obligation to serve under statute or long-term contract. NEI NOL Nuclear Energy Institute Net operating loss NOx Nitrogen oxide O&M Operating and maintenance OCI Other comprehensive income PCB Polychlorinated biphenyl PFS Private Fuel Storage, LLC PJM PJM Interconnection, LLC PRP Potentially responsible party PV Photovoltaic REC RECB Renewable energy credit Regional expansion criteria benefits ROE Return on equity ROFR Right of first refusal RPS Renewable portfolio standard RSG Revenue sufficiency guarantee RTO Regional Transmission Organization SO2 Sulfur dioxide Standard& Poor’s Standard& Poor’s Ratings Services Measurements Bcf Billion cubic feet KV Kilovolts KWh Kilowatt hours MMBtu Million British thermal units MW Megawatts MWh Megawatt hours 4 Index COMPANY OVERVIEW NSP-Minnesota was incorporated in 2000 under the laws of Minnesota.NSP-Minnesota is an operating utility primarily engaged in the generation, purchase, transmission, distribution and sale of electricity in Minnesota, North Dakota and South Dakota.The wholesale customers served by NSP-Minnesota comprised approximately 5 percent of its total KWh sold in 2011.NSP-Minnesota also purchases, transports, distributes and sells natural gas to retail customers and transports customer-owned natural gas in Minnesota and North Dakota.NSP-Minnesota provides electric utility service to approximately 1.4 million customers and natural gas utility service to approximately 0.5 million customers.Approximately 89 percent of NSP-Minnesota’s retail electric operating revenues were derived from operations in Minnesota during 2011.Although NSP-Minnesota’s large commercial and industrial electric retail customers are comprised of many diversified industries, a significant portion of NSP-Minnesota’s large commercial and industrial electric sales include customers in the following industries: petroleum and coal, as well as food products.For small commercial and industrial customers, significant electric retail sales include customers in the following industries: real estate and educational services.Generally, NSP-Minnesota’s earnings contribute approximately 35 percent to 45 percent of Xcel Energy’s consolidated net income. The electric production and transmission costs of the entire NSP System are shared by NSP-Minnesota and NSP-Wisconsin.A FERC-approved Interchange Agreement between the two companies provides for the sharing of all generation and transmission costs of the NSP System.Such costs include current and potential obligations of NSP-Minnesota related to its nuclear generating facilities. NSP-Minnesota owns the following direct subsidiaries: United Power and Land Company, which holds real estate; and NSP Nuclear Corporation, which owns NMC. NSP-Minnesota conducts its utility business in the following reportable segments: regulated electric utility, regulated natural gas utility and all other.See Note 14 to the consolidated financial statements for further discussion relating to comparative segment revenues, net income and related financial information. NSP-Minnesota’s corporate strategy focuses on three core objectives: obtain stakeholder alignment; invest in our regulated utility businesses; and earn a fair return on our utility investments.NSP-Minnesota files periodic rate cases and establishes formula rates or automatic rate adjustment mechanisms with state and federal regulators to earn a return on its investments and recover costs of operations.Environmental leadership is a priority for NSP-Minnesota and is designed to meet customer and policy maker expectations while creating shareholder value. Seasonality The demand for electric power generation and natural gas is affected by seasonal differences in the weather.In general, peak sales of electricity occur in the summer and winter months, and peak sales of natural gas occur in the winter months.As a result, the overall operating results may fluctuate substantially on a seasonal basis.Additionally, NSP-Minnesota’s operations have historically generated less revenues and income when weather conditions are milder in the winter and cooler in the summer.See Item 7 — Management’s Discussion of Financial Condition and Results of Operations. Competition NSP-Minnesota’s industrial and large commercial customers have the ability to own or operate facilities to generate their own electricity.In addition, customers may have the option of substituting other fuels, such as natural gas, steam or chilled water for heating, cooling and manufacturing purposes, or the option of relocating their facilities to a lower cost region.The FERC has continued to promote competitive wholesale markets through open access transmission and other means.As a result, NSP-Minnesota and its wholesale customers can purchase generation resources from competing wholesale suppliers and use the transmission systems of the Xcel Energy Inc.’s utility subsidiaries on a comparable basis to serve their native load.While facing these challenges, NSP-Minnesota’s rates are competitive with currently available alternatives. 5 Index ELECTRIC UTILITY OPERATIONS Public Utility Regulation Summary of Regulatory Agencies and Areas of Jurisdiction— Retail rates, services and other aspects of NSP-Minnesota’s operations are regulated by the MPUC, the NDPSC and the SDPUC within their respective states.The MPUC also has regulatory authority over security issuances, property transfers, mergers, dispositions of assets and transactions between NSP-Minnesota and its affiliates.In addition, the MPUC reviews and approves NSP-Minnesota’s electric resource plans for meeting customers’ future energy needs.The MPUC also certifies the need for generating plants greater than 50 MW and transmission lines greater than 100 KV that will be located within the state.No large power plant or transmission line may be constructed in Minnesota except on a site or route designated by the MPUC.The NDPSC and SDPUC have regulatory authority over generation and transmission facilities, along with the siting and routing of new generation and transmission facilities in North Dakota and South Dakota, respectively. NSP-Minnesota is subject to the jurisdiction of the FERC with respect to its wholesale electric operations, hydroelectric licensing, accounting practices, wholesale sales for resale, transmission of electricity in interstate commerce, compliance with NERC electric reliability standards, asset transfers and mergers, and natural gas transactions in interstate commerce.NSP-Minnesota has requested continued authorization from the FERC to make wholesale electric sales at market-based prices.See Summary of Recent Federal Regulatory Developments - Market-Based Rate Rules for further discussion.NSP-Minnesota is a transmission owning member of the MISO RTO. Fuel, Purchased Energy and Conservation Cost-Recovery Mechanisms— NSP-Minnesota has several retail adjustment clauses that recover fuel, purchased energy and other resource costs: · CIP— The CIP recovers the costs of programs that help customers save energy.CIP includes a comprehensive list of programs that benefit all customers including Saver’s Switch®, energy efficiency rebates and energy audits. · EIR— The EIR recovers the costs of environmental improvements to the A.S. King, High Bridge and Riverside plants, which were renovated under the MERP program. · GAP— The GAP is a surcharge billed to all non-interruptible customers to recover the costs of offering a low-income customer co-pay program designed to reduce natural gas service disconnections. · RDF— The RDF allocates money collected from retail customers to support the research and development of emerging renewable energy projects and technologies. · RES— The RES is a rider that recovers the costs of new renewable generation. · SEP— The SEP recovers costs related to various energy policies approved by the Minnesota legislature. · TCR— The TCR recovers costs associated with new investments in electric transmission. NSP-Minnesota has requested that the recovery of the costs associated with the EIR and RES be included in base rates, which is included in the Minnesota electric rate case currently pending approval with the MPUC. NSP-Minnesota’s retail electric rates in Minnesota, North Dakota and South Dakota include a FCA for monthly billing adjustments for changes in prudently incurred cost of fuel, fuel related items and purchased energy.NSP-Minnesota is permitted to recover these costs through FCA mechanisms approved by the regulators in each jurisdiction.The FCA allows NSP-Minnesota to bill customers for the cost of fuel and related costs used to generate electricity at its plants and energy purchased from other suppliers.In general, capacity costs are not recovered through the FCA.In addition, costs associated with MISO are generally recovered through either the FCA or through rate cases. Minnesota state law requires electric utilities to invest 1.5 percent of their state revenues in CIP, except NSP-Minnesota, which is required by law to invest 2 percent.These costs are recovered through an annual cost-recovery mechanism for electric conservation and energy management program expenditures. Capacity and Demand Uninterrupted system peak demand for the NSP System’s electric utility for each of the last three years and the forecast for 2012, assuming normal weather, is listed below. System Peak Demand (in MW) 2012 Forecast NSP System 6 Index The peak demand for the NSP System typically occurs in the summer.The 2011 uninterrupted system peak demand for the NSP System occurred on July 18, 2011.The 2011 peak demand occurred on a day with extremely high temperatures and humidity, which resulted in the highest uninterrupted system peak demand since July 31, 2006. Energy Sources and Related Transmission Initiatives NSP-Minnesota expects to use existing power plants, power purchases, CIP options, new generation facilities and expansion of existing power plants to meet its system capacity requirements. Purchased Power— NSP-Minnesota has contracts to purchase power from other utilities and independent power producers.Long-term purchased power contracts typically require a periodic payment to secure the capacity and a charge for the associated energy actually purchased.NSP-Minnesota also makes short-term purchases to meet system load and energy requirements, to replace generation from company-owned units under maintenance or during outages, to meet operating reserve obligations, or to obtain energy at a lower cost. Purchased Transmission Services— In addition to using their integrated transmission system, NSP-Minnesota and NSP-Wisconsin have contracts with MISO and regional transmission service providers to deliver power and energy to the NSP System. NSP System Resource Plans — In December 2011, NSP-Minnesota filed an update to the 2011 through 2025 resource plan with the MPUC. To account for slower economic growth and the loss of NSP-Wisconsin’s wholesale customers, NSP-Minnesota modified the five-year plan to include a recommendation to withdraw the Black Dog repowering project CON and to reassess the wind procurement plan and resource contingency plan in detail. The resource plan update also notified the MPUC that there have been changes in the size, timing, and cost estimates for the extended power uprate projects at the Prairie Island nuclear plant.As a result of these changes, NSP-Minnesota has notified the MPUC that it is completing a new economic and project design analysis and will submit a Change in Circumstances filing seeking reaffirmation of the CON approval before proceeding with the project.Some elements of the resource plan remain unchanged such as the extension of certain contracts, the Monticello nuclear generating plant extended power uprate project and the commitment to specific CIP program annual achievements. NSP-Minnesota CapX2020 CON— In2009, the MPUC granted CONs to construct one 230 KV electric transmission line and three 345 KV electric transmission lines as part of the CapX2020 project.The estimated cost of the four major transmission projects is $1.9 billion.NSP-Minnesota and NSP-Wisconsin are responsible for approximately $1.1 billion of the total cost.The remainder of the costs will be born by other utilities in the upper Midwest.These cost estimates will be revised after the regulatory process is completed. NSP-Minnesota and Great River Energy filed four route permit applications with the MPUC in addition to a facility permit application with the SDPUC, a certificate of corridor compatibility application with the NDPSC and a CPCN application with the PSCW. The MPUC has issued route permits for the Minnesota portion of the Fargo, N.D. to St. Cloud, Minn. project and the Bemidji, Minn. to Grand Rapids, Minn. project.The remaining required permit activities are on-going in North Dakota, Wisconsin and Minnesota. In December 2011, the Monticello, Minn. to St. Cloud, Minn. project was placed in service and MISO granted the final approval of the Brookings, S.D. project as an MVP. Black Dog Repowering CON — In March 2011, NSP-Minnesota filed a request with Minnesota regulators to approve a CON for the project to retire its last two coal-burning units (Units 3 and 4) at the Black Dog plant in Burnsville, Minn. and replace them with combined-cycle natural gas burning units.Units 1 and 2 were converted to natural gas combined-cycle operation in 2002. In December 2011, NSP-Minnesota requested to withdraw the CON and close the docket.The request to withdraw is pending an ALJ decision.NSP-Minnesota will reevaluate the Black Dog repowering project as part of the next resource plan expected in 2013. Nuclear Power Operations and Waste Disposal NSP-Minnesota owns two nuclear generating plants: the Monticello plant and the Prairie Island plant.Nuclear power plant operation produces gaseous, liquid and solid radioactive wastes.The discharge and handling of wastes are controlled by federal regulation.High-level radioactive wastes primarily include used nuclear fuel.LLW consists primarily of demineralizer resins, paper, protective clothing, rags, tools and equipment that have become contaminated through use in the plant. LLW Disposal— LLW from NSP-Minnesota’s Monticello and Prairie Island nuclear plants is currently disposed at the Clive facility located in Utah.If off-site LLW disposal facilities become unavailable, NSP-Minnesota has storage capacity available on-site at Prairie Island and Monticello that would allow both plants to continue to operate until the end of their current licensed lives. 7 Index High-Level Radioactive Waste Disposal — The federal government has the responsibility to permanently dispose of domestic spent nuclear fuel and other high-level radioactive wastes.The Nuclear Waste Policy Act requires the DOE to implement a program for nuclear high-level waste management.This includes the siting, licensing, construction and operation of a repository for spent nuclear fuel from civilian nuclear power reactors and other high-level radioactive wastes at a permanent federal storage or disposal facility. Nuclear Geologic Repository - Yucca Mountain Project In 2002, the U.S. Congress designated Yucca Mountain, Nevada as the first deep geologic repository.In 2008, the DOE submitted an application to construct a deep geologic repository at this site to the NRC.In 2010, the DOE announced its intention to stop the Yucca Mountain project and requested the NRC to approve the withdrawal of the application.A number of parties have challenged the DOE’s authority to stop the project and withdraw the application.The utility industry, including Xcel Energy, is represented in the challenges by the NEI.In light of the DOE’s plan to stop the project and withdraw its application, Xcel Energy in a separate action has requested the Secretary of Energy to set the fee collection rate for the Nuclear Waste Fund to zero until a definitive program is in place.In April 2010, the NEI, on behalf of its members, including Xcel Energy, filed a lawsuit against the DOE in federal court, requesting that the fee be suspended.The Secretary of Energy has convened a Blue Ribbon Commission to recommend alternatives to Yucca Mountain for disposal of used nuclear fuel. On Jan. 26, 2012, the Blue Ribbon Commission report was issued.The report provides numerous policy recommendations that will be considered by the Secretary of Energy. In June 2010, the ASLB issued a ruling that the DOE could not withdraw the Yucca Mountain application.In September 2011, the NRC announced that it was evenly divided on whether to take the affirmative action of overturning or upholding the ASLB decision.Because the NRC could not reach a decision, an order was issued instructing that information associated with the ASLB adjudication should be preserved.The ASLB complied and the proceeding has been suspended. Nuclear Spent Fuel Storage In July 2011, a settlement agreement resolving the method by which NSP-Minnesota can recover certain incremental spent fuel storage costs through 2013 was approved with the DOE.The settlement does not address costs for used fuel storage after 2013; such costs could be the subject of future litigation.NSP-Minnesota received a $100 million payment in August 2011, of which $14.5 million was allocated to NSP-Wisconsin.As of Dec. 31, 2011, NSP-Minnesota has recorded the payment as restricted cash and a regulatory liability.Additionally, a claim for incremental spent fuel storage costs from 2009-2010 was submitted to the DOE in September 2011 and a claim for 2011 will be submitted to the DOE in May 2012. NSP-Minnesota has interim on-site storage for spent nuclear fuel at its Monticello and Prairie Island nuclear generating plants.As of Dec. 31, 2011, there were 29 casks loaded and stored at the Prairie Island plant and 10 canisters loaded and stored at the Monticello plant. PFS— NSP-Minnesota is part of a consortium of private parties working to establish a private facility for interim storage of spent nuclear fuel.In 2006, the U.S. Department of the Interiorissued two findings: (1)that it would not grant the leases for rail or intermodal sites and (2)that it was revoking its previous conditional approval of the site lease between PFS and the Skull Valley Indian tribe.In 2007, PFS and the Skull Valley Band filed a lawsuit challenging these actions.The lawsuit remains pending.A judicial appeal of the NRC licensing decision has been held in abeyance pending the outcome of the lawsuit challenging the DOI decisions.The existence of PFS as a licensed out-of-state storage option remains a credible alternative if PFS and the Skull Valley Band can prevail in the pending litigation and if the federal government fails to make progress with their obligation to take title and remove spent nuclear fuel from all domestic reactor sites. See Note 12 to the consolidated financial statements for further discussion regarding the nuclear generating plants. NRC Regulation — The NRC regulates the nuclear operations of NSP-Minnesota.Decisions by the NRC can significantly impact the operations of the nuclear plants.The event at the nuclear plant in Fukushima, Japan could impact the NRC’s deliberations on NSP-Minnesota’s power uprates discussed below.This event could also result in additional regulation by the NRC, which could require additional capital expenditures or operating expenses.The NRC has created an internal task force to develop recommendations for NRC consideration on whether it should require immediate emergency preparedness and mitigating enhancements at U.S. reactors and any changes to NRC regulations, inspection procedures and licensing processes. In July 2011, the task force releasedits recommendations. The report confirmed the safety of U.S. nuclear energy facilities and recommends actions to enhance U.S. nuclear plant readiness to safely manage severe events.In October 2011, the NRC Staff identified the near-term regulatory actions to be taken and prioritized these recommendations into a three-tiered approach.In December 2011, the NRC Commissioners approved the prioritization of the first tier and second tier recommendations.The NRC Staff and the industry are working to establish guidance to implement the NRC’s direction regarding resolution of the Tier 1 recommendations and final action by the NRC on these recommendations is expected in the first half of 2012. 8 Index The industry is considering a wide range of strategies to address anticipated NRC regulation. Depending on the approach selected, preliminary estimates range from $20 million to $250 million dollars of capital investment approximately over the next five to eight years to address postulated safety upgrades to the Xcel Energy nuclear facilities.The low end of this range would apply if the NRC accepts the industry’s ‘flex’ approach which provides diverse and portable sources of providing emergency power and water. The high end estimate considers added cost of requiring permanently installed modifications with a higher degree of engineering analysis to meet nuclear standards for flooding, seismic and other local environmental considerations.Xcel Energy believes the costs of implementing these requirements would be recoverable through regulatory mechanisms, and it does not expect a material impact on its results of operations. To better coordinate response activities, the U.S. nuclear energy industry has created asteering committee made up of representatives frommajor electric sector organizations, including Xcel Energy, to integrate and coordinate the industry’s ongoing responses. In addition, the NRC has conducted technical inspections at Xcel Energy’s nuclear facilities to assess thecapability to respond to extraordinary consequences similar to those thatoccurred at Fukushima, Japan.These inspectionsidentified no significant findings or issues. Nuclear Plant Power Uprates and Life Extension Life Extensions— In 2006, the NRC renewed the Monticello operating license allowing the plant to operate until 2030.In June 2011, the NRC issued renewed operating licenses for Prairie Island Units 1 and 2, allowing Unit 1 to operate until 2033 and Unit 2 until 2034. Monticello Nuclear Plant Extended Power Uprate—In 2008, NSP-Minnesota filed for both state and federal approvals of an extended power uprate of approximately 71 MW for NSP-Minnesota’s Monticello nuclear plant. The MPUC approved the CON for the extended power uprate in 2008. The filing was placed on hold by the NRC Staff to address concerns raised by the Advisory Committee on Reactor Safeguards related to containment pressure associated with pump performance. NSP-Minnesota has been working with the industry and regulatory agencies to address this issue and had expected to receive a regulatory decision on the license application in 2012. In October 2011, the Advisory Committee recommended that all licensing actions that credit the use of containment accident pressure be suspended until the causes and risks of Japan’s Fukushima incident are better understood. NSP-Minnesota is evaluating the impact of this recommendation on the timing of the license decision which will likely result in a delay of the approval. NSP-Minnesota has rescheduled the remaining equipment changes needed to complete the Monticello power uprate project during the planned spring 2013 refueling outage. Prairie Island Nuclear Plant Extended Power Uprate — In 2008, NSP-Minnesota filed for an extended power uprate of approximately 164 MW for Prairie Island Units 1 and 2, which the MPUC approved in 2009.Analysis of recent extended power uprate submittals to the NRC concluded that significant additional design work beyond current schedule and cost plan estimates are now being required to submit a successful application.As a result, NSP-Minnesota is completing an economic and new project design analysis to determine project impacts and anticipates submitting a Change in Circumstances filing with the MPUC in the first quarter of 2012. Total capital investment between 2012 and 2015 for the Monticello and Prairie Island power uprate and life cycle management activities is estimated to be approximately $640 million. Fuel Supply and Costs The following table shows the delivered cost per MMBtu of each significant category of fuel consumed for electric generation, the percentage of total fuel requirements represented by each category of fuel and the total weighted average cost of all fuels. Weighted Coal* Nuclear Natural Gas Average NSP System Generating Plants Cost Percent Cost Percent Cost Percent Fuel Cost $ 55 % $ 40 % $ 5 % $ 51 42 7 57 39 4 * Includes refuse-derived fuel and wood See Item 1A for further discussion of fuel supply and costs. 9 Index Fuel Sources Coal — The NSP System normally maintains approximately 40days of coal inventory.Coal supply inventories at Dec.31, 2011 and 2010 were approximately 48 and 39days usage, respectively.NSP-Minnesota’s generation stations use low-sulfur western coal purchased primarily under contracts with suppliers operating in Wyoming and Montana.During 2011 and 2010, coal requirements for the NSP System’s major coal-fired generating plants were approximately 9.5 million tons.The estimated coal requirements for 2012 are approximately 8 million tons, including adjustments to account for Sherco Unit 3, which was shut down in November 2011 after experiencing a significant failure of its turbine, generator and exciter systems. It is uncertain when Sherco Unit 3 will recommence operations. NSP-Minnesota and NSP-Wisconsin have contracted for coal supplies to provide 99percent of their coal requirements in 2012, and a declining percentage of the requirements in subsequent years. The NSP System’s general coal purchasing objective is to contract for approximately 100 percent of requirements for the following year, 67 percent of requirements in two years, and 33 percent of requirements in three years.Remaining requirements will be filled through the procurement process or over-the-counter transactions. NSP-Minnesota and NSP-Wisconsin have a number of coal transportation contracts that provide for delivery of 100 percent of their coal requirements in 2012 and 2013.Coal delivery may be subject to short-term interruptions or reductions due to operation of the mines, transportation problems, weather and availability of equipment. Nuclear — To operate NSP-Minnesota’s nuclear generating plants, NSP-Minnesota secures contracts for uranium concentrates, uranium conversion, uranium enrichment and fuel fabrication.The contract strategy involves a portfolio of spot purchases and medium and long-term contracts for uranium concentrates, conversion services and enrichment services with multiple producers and with a focus on diversification to minimize potential impacts caused by supply interruptions due to geographical and world political issues. · Current nuclear fuel supply contracts cover 100percent of uranium concentrates requirements through 2017 and approximately 66 percent of the requirements for 2018 through 2025. · Current contracts for conversion services cover 100 percent of the requirements through 2017 and approximately 78percent of the requirements for 2018 through 2025. · Current enrichment service contracts cover 100 percent of the requirements through 2016 and approximately 95 percent of the requirements for 2017 through 2025. Fabrication services for Monticello and Prairie Island are 100 percent committed through 2025 and 2014, respectively.A contract for fuel fabrication services for Prairie Island is currently being negotiated for 2015 and beyond. NSP-Minnesota expects sufficient uranium concentrates, conversion services and enrichment services to be available for the total fuel requirements of its nuclear generating plants.Some exposure to spot market price volatility will remain due to index-based pricing structures contained in some of the supply contracts. Natural gas — The NSP System uses both firm and interruptible natural gas supply and standby oil in combustion turbines and certain boilers.Natural gas supplies and associated transportation and storage services for power plants are procured under contracts with various terms to provide an adequate supply of fuel.However, as natural gas primarily serves intermediate and peak demand, remaining forecasted requirements are able to be procured through a liquid spot market.Generally, natural gas supply contracts have pricing that is tied to various natural gas indices.Most transportation contract pricing is based on FERC approved transportation tariff rates. These transportation rates are subject to revision based upon FERC approval of changes in the timing or amount of allowable cost recovery by providers.Certain natural gas supply and transportation agreements include obligations for the purchase and/or delivery of specified volumes of natural gas or to make payments in lieu of delivery.At Dec. 31, 2010, the NSP System’s commitments related to gas supply contracts were $14 million and commitments related to gas transportation and storage contracts were approximately $499 million.At Dec.31, 2011, the NSP System did not have any commitments related to gas supply contracts; however, commitments related to gas transportation and storage contracts, which expire in various years from 2012 to 2028, were approximately $462 million.The NSP System has limited on-site fuel oil storage facilities and relies on the spot market for incremental supplies, if needed. 10 Index Renewable Energy Sources The NSP System’s renewable energy portfolio includes wind, biomass, solar and hydroelectric power from both owned generating facilities and purchased power agreements.Renewable energy comprised 19.7 percent and 18.3 percent of the NSP System’s total owned and purchased energy for 2011 and 2010, respectively.Biomass and solar power comprised approximately 2.8 percent and 2.9 percent of renewable energy for 2011 and 2010, respectively, with the remaining renewable energy provided by wind and hydroelectric sources.As of Dec. 31, 2011, the NSP System is in compliance with its renewable portfolio standards, which require generation from renewable resources of 15 percent and 8.89 percent of Minnesota and Wisconsin electric retail sales, respectively. The NSP System also offers customer-focused renewable energy initiatives. The Windsource® program allows customers in Minnesota and Wisconsin to purchase a portion or all of their electricity from renewable sources.Approximately 22,715 and 22,676 customers purchased 176,522 MWh and 166,979 MWh of electricity under the Windsource program in 2011 and 2010, respectively. Additionally, to encourage the growth of solar energy on the system, customers are offered incentives to install solar panels on their homes and businesses under the Solar*Rewards® program. Over 300 PV systems with approximately 3 MW of aggregate capacity and 166 PV systems with approximately 1 MW of aggregate capacity have been installed in Minnesota under this program as of Dec. 31, 2011 and Dec. 31, 2010, respectively. Wind—The NSP System acquires the majority of its wind energy from purchased power agreements with wind farm owners, primarily in Southwestern Minnesota. The NSP System currently has more than 100 of these agreements in place, with facilities ranging in size from under 1 MW to more than 200 MW.In addition to receiving purchased wind energy under these agreements, the NSP System also typically receives wind RECs, which are used to meet state renewable resource requirements.The average cost per MWh of wind energy under these contracts was approximately $39 and $37 for 2011 and 2010, respectively.The cost per MWh of wind energy varies by contract and may be influenced by a number of factors including regulation, state specific renewable resource requirements, and the year of contract execution. Generally, contracts executed in 2011 have benefited from improvements in technology, excess capacity among manufacturers, and motivation to complete new construction prior to expiration of the Federal Production Tax Credits in 2012. The NSP System also fully owns and operates two wind farms.The rand Meadow Wind Farm began generating electricity in 2008 and the obles Wind Farm began generating electricity in 2010.Collectively, the NSP System had over 1,600 MW and nearly 1,500 MW of wind energy on its system at the end of 2011 and 2010, respectively. Wind energy comprised 9.4 percent and 8.0 percent of the total owned and purchased energy on the NSP System for 2011 and 2010, respectively. In 2011, NSP-Minnesota agreed to purchase 200 MW of wind power from Geronimo Wind Energy’s Prairie Rose Wind Farm, which is expected to be completed in 2012.By the end of 2012, the NSP System plans to have over 1,900 MW of wind energy on its system. Hydroelectric—The NSP System acquires its hydroelectric energy from both owned generation and purchased power agreements.The NSP System owns 20 hydroelectric plants throughout Wisconsin and Minnesota which provide 253 MW of capacity.For most of 2011, there were eight purchased power agreements in place which provided approximately 24 MW of hydroelectric capacity.In December 2011, an additional nine MW of purchased hydroelectric capacity was brought onto the system.Additionally, the NSP System purchases significant generation from Manitoba Hydro which is sourced primarily from its fleet of hydroelectric facilities.Hydroelectric energy comprised 7.5 percent and 7.4 percent of the total owned and purchased energy on the NSP System for 2011 and 2010, respectively. Wholesale Commodity Marketing Operations NSP-Minnesota conducts various wholesale marketing operations, including the purchase and sale of electric capacity, energy and energy related products.See Item 7A for further discussion. Summary of Recent Federal Regulatory Developments The FERC has jurisdiction over rates for electric transmission service in interstate commerce and electricity sold at wholesale, hydro facility licensing, natural gas transportation, accounting practices and certain other activities of NSP-Minnesota, including enforcement of NERC mandatory electric reliability standards.State and local agencies have jurisdiction over many of NSP-Minnesota’s activities, including regulation of retail rates and environmental matters.In addition to the matters discussed below, see Note 10 to the accompanying consolidated financial statements for discussion of other regulatory matters. 11 Index FERC Transmission Planning and Cost Allocation — The FERC has approved the open access transmission planning processes for the RTO serving the NSP System, MISO, set forth in tariffs filed in compliance with FERC Order 890. In July 2011, the FERC issued Order 1000 adopting modified rules for regional transmission planning, wholesale transmission cost allocation and transmission development.The new rules would eliminate any preferential right at the federal level for an incumbent transmission provider to construct transmission facilities subject to regional cost allocation, referred to as a ROFR.The transmission planning and cost allocation processes will be subject to additional tariff revisions subsequent to Order 1000 compliance filings due in October 2012. The impacts of the provisions of Order 1000 regarding transmission planning and cost allocation on the NSP System are expected to not be significant as they already participate in MISO regional planning and cost allocation processes.NSP-Minnesota is in the process of determining the impacts of the Order 1000 requirements related to future transmission development and ownership.Irrespective of the new rules, the NSP System is pursuing several new transmission facility projects. ARCs — In 2009, the FERC adopted rulesrequiring RTOs to allow ARCs to offer demand response aggregation services to end-use customers of large utilities unless the relevant state regulatory agency prohibited the operation of ARCs.Under MISO’s proposed tariff revisions, ARCs would operate in competition with the state-regulated retail demand response programs offered by NSP-Minnesota.In 2010, MISO requested its compliance tariff revisions be effective in June2010, and the MPUC, NDPSC, SDPUC, PSCW, and MPSC all issued orders prohibiting, or temporarily prohibiting, the operation of ARCs in their states. In January 2011, the MPUC asked public utilities to explore the potential of programs with ARCs that compliment existing CIP initiatives. In September 2011, NSP-Minnesota agreed to propose a pilot program that would expand existing retail CIP services in a manner analogous to an ARC, but complementary with its existing CIP programs. NSP-Minnesota is waiting on the MPUC for further guidance prior to proceeding with the pilot program. In December 2011, the FERC issued orders denying rehearing of the rules and approving most aspects of the MISO compliance filing. The FERC retained the rules allowing state regulatory authorities to prohibit ARCs within their state. FERC Penalty Guidelines — The Energy Act required the FERC to adopt new regulations to implement various aspects of the Energy Act.Violations of FERC rules are potentially subject to enforcement action by the FERC including financial penalties up to $1 million per day per violation. In September 2010, the FERC issued a policy statement establishing guidelines to determine the financial penalties that would be applied for violations of FERC statutes, rules and orders, including violations of NERC mandatory reliability standard violations investigated by the FERC.The guidelines established a base violation level for various types of violations, plus mitigating or aggravating factor adders and multipliers, depending on the nature and severity of the violation.Under the guidelines, penalties can range between a minimal amount and $290 million.The guidelines indicate that the FERC can deviate from the guidelines in its discretion.The guidelines can apply to any investigation where the FERC Staff has not begun settlement negotiations regarding an alleged violation. While NSP-Minnesota cannot predict the ultimate impact new FERC regulations will have on its results of operations, cash flows or financial position, NSP-Minnesota continues to take action to comply with existing rules and to implement new FERC rulesand regulations as they become effective. NERC Compliance Audits and Self-Reports — In 2010 and 2011, the NSP System filed a self-report with the MRO potential violations of certain NERC CIPS.Based on the issues identified with CIPS compliance, the NSP System submitted a mitigation plan that provides for a comprehensive review of the CIPS compliance programs.Following this comprehensive review, additional self-reports of potential violations were filed. In 2011, the NSP System was subject to a comprehensive triennial audit by the MRO regarding compliance with various NERC mandatory reliability standards, including CIPS.The MRO found potential violations of seven standards; five are related to CIPS.The written MRO audit reports have been issued and referred to MRO’s enforcement function for further action.None of the potential violations are expected to result in a material penalty. NERC Compliance Investigations — In September 2007, portions of the NSP System and transmission systems west and north of the NSP System briefly islanded from the rest of the Eastern Interconnection as a result of a series of transmission line outages.In addition, service to approximately 790MW of load was temporarily interrupted, primarily in Saskatchewan, Canada.In late 2010, NERC transferred responsibility for completing the compliance investigation to the MRO.The final outcome of the compliance investigation, and whether and to what extent penalties for alleged violations may be assessed, is unknown at this time. 12 Index In February 2010, the NERC notified NSP-Minnesota that it was commencing a non-public investigation of NSP-Minnesota maintenance practices associated with insulating oil levels in bulk electric system substations, as the result of an anonymous complaint received by the NERC.In February 2011, NERC transferred responsibility for completing the compliance investigation to the MRO.The MRO reviewed the status of insulating oil levels during the triennial compliance audit in the first quarter of 2011.In July 2011, the NERC issued a preliminary findings report with three potential violations of NERC reliability standards, which NSP-Minnesota responded to in September 2011.The final outcome of the compliance investigation and whether and to what extent penalties for alleged violations may be assessed is unknown at this time. NERC Advisory Regarding Impact of Transmission Field Conditions on Facility Ratings — In 2010, the NERC issued an advisory requiring utilities to perform an assessment of field versus assumed “as built” transmission infrastructure conditions and allowed for affected entities to complete their initial assessment and corrective actions by 2013 and 2014, respectively.The advisory compliance cost for NSP-Minnesota is estimated at $5.9 million.NSP-Minnesota will seek recovery through applicable rate-making mechanisms. Electric Transmission Rate Regulation— The FERC regulates the rates charged and terms and conditions for electric transmission services.FERC policy encourages utilities to turn over the functional control of their electric transmission assets for the sale of electric transmission services to an RTO.The NSP System is a member of the MISO RTO.Each RTO separately files regional transmission tariff rates for approval by the FERC.All members within that RTO are then subjected to those rates. MISO Transmission Pricing — Certain new higher voltage transmission facilities determined by MISO to meet RECB eligibility criteria in the MISO tariff are subject to an allocation of 20percent of the facility costs to all loads in the 15 state MISO region.Under specific FERC orders, certain new high voltage transmission facilities determined by MISO to meet MVP eligibility criteria are subject to an allocation of 100 percent of the facility costs to all loads on the MISO region.The MISO independent board of directors must approve MVP eligibility before the costs of a specific project are eligible for regional rate recovery under the MISO tariff.Certain parties have appealed the FERC MVP tariff orders to the Seventh Circuit Court of Appeals. The MISO regional cost allocation methods require other customers in MISO to contribute to cost recovery for certain new transmission facilities constructed by the NSP System.MISO approved the eligibility of the CapX2020 Fargo, N.D. and La Crosse, Wis. transmission expansion projects for 20 percent regional allocation.In addition, in December 2011, the Brookings, S.D. CapX2020 transmission line was approved by MISO as an MVP, and thus eligible for 100 percent regional cost allocation.The CapX2020 Bemidji, Minn. transmission expansion project is not eligible for regional cost allocation.However, the NSP System also pays a share of the costs of projects constructed by other transmission-owning entities in the MISO region found to be eligible for regional cost allocation.The transmission revenues received by the NSP System from MISO, and the transmission charges paid to MISO, associated with projects subject to regional cost allocation are expected to be material in future periods.The RECB and MVP cost allocation processes may be subject to future change to comply with FERC Order 1000. MISO Wholesale Capacity Markets—In July 2011, MISO filed to implement a resource adequacy tariff to be effective Oct. 1, 2012.The tariff would establish a MISO capacity market, which would allow the NSP System to purchase or sell short-term capacity in order to comply with regional reliability planning reserve requirements.The MISO tariff proposal would allow utility capacity arrangements determined through state resource planning processes to be deemed compliant with the tariff.The tariff proposal is pending FERC action. Market-Based Rate Rules— The NSP System was granted market-based rate authority.Under market-based rates, the NSP System was reauthorized to sell wholesale power at market-based rates in June 2009.In December 2011, the NSP System filed for continued market-based rate authority, as required by FERC’s triennial market power review rules effective Jan. 1, 2012.The request is pending FERC action. RSG Charges — In August 2010, the FERC issued two orders relating to RSG charge exemptions and the allocation of the RSG costs among MISO participants. MISO has since issued multiple related compliance filings with the FERC. In recent RSG filings, MISO has proposed to allocate a greater portion of the RSG costs related to resources committed for voltage and local reliability requirements to the market participants with the loads that benefit from such commitments. MISO has also proposed to mitigate the offers of resources committed for voltage regulation and local reliability requirements, which is expected to reduce RSG charges to other market participants under the current tariff. NSP-Minnesota is permitted to recover the RSG costs through FCA mechanisms approved by the regulators in each jurisdiction. 13 Index Electric Operating Statistics Electric Sales Statistics Year Ended Dec. 31 Electric sales (Millions of KWh) Residential Large commercial and industrial Small commercial and industrial Public authorities and other Total retail Sales for resale Total energy sold Number of customers at end of period Residential Large commercial and industrial Small commercial and industrial Public authorities and other Total retail Wholesale 17 13 16 Total customers Electric revenues (Thousands of Dollars) Residential $ $ $ Large commercial and industrial Small commercial and industrial Public authorities and other Total retail Wholesale Interchange revenues from NSP-Wisconsin Other electric revenues Total electric revenues $ $ $ KWh sales per retail customer Revenue per retail customer $ $ $ Residential revenue per KWh 10.92 ¢ 10.52 ¢ 10.18 ¢ Large commercial and industrial revenue per KWh Small commercial and industrial revenue per KWh Wholesale revenue per KWh 14 Index Energy Source Statistics Year Ended Dec. 31 NSP System Millions of KWh Percent of Generation Millions of KWh Percent of Generation Millions of KWh Percent of Generation Coal 44 % 42 % 45 % Nuclear 29 31 29 Wind (a) 9 8 8 Hydroelectric 8 7 9 Natural Gas 7 8 6 Other (b) 3 4 3 Total % % % Owned generation 69 % 72 % 70 % Purchased generation 31 28 30 Total % % % (a) This category includes wind energy de-bundled from RECs and also includes Windsource RECs.The NSP System uses RECs to meet or exceed state resource requirements and may sell surplus RECs. (b) Includes energy from other sources, including solar, biomass, oil and waste. Distributed generation from the Solar*Rewards program is not included. NATURAL GAS UTILITY OPERATIONS Overview The most significant developments in the natural gas operations of NSP-Minnesota are continued volatility in natural gas market prices, uncertainty regarding political and regulatory developments that impact hydraulic fracturing, safety requirements for natural gas pipelines and the continued trend of declining use per residential and small commercial and industrial (C&I) customer, as a result of improved building construction technologies, higher appliance efficiencies and conservation.From 2000 to 2011, average annual sales to the typical residential customer declined from 107 MMBtu per year to 86 MMBtu per year, and to the typical small C&I customer declined from 376 MMBtu to 348 MMBtu per year, on a weather-normalized basis.Although recent wholesale price increases do not directly affect earnings because of natural gas cost recovery mechanisms, high prices can encourage further efficiency efforts by customers. Public Utility Regulation Summary of Regulatory Agencies and Areas of Jurisdiction— Retail rates, services and other aspects of NSP-Minnesota’s retail natural gas operations are regulated by the MPUC and the NDPSC within their respective states.The MPUC has regulatory authority over security issuances, certain property transfers, mergers with other utilities and transactions between NSP-Minnesota and its affiliates.In addition, the MPUC reviews and approves NSP-Minnesota’s natural gas supply plans for meeting customers’ future energy needs.NSP-Minnesota is subject to the jurisdiction of the FERC with respect to certain natural gas transactions in interstate commerce.NSP-Minnesota is subject to the DOT, the Minnesota Office of Pipeline Safety, the NDPSC and the SDPUC for pipeline safety compliance, including pipeline facilities used in electric utility operations for fuel deliveries. Purchased Gas and Conservation Cost-Recovery Mechanisms—NSP-Minnesota’s retail natural gas rates for Minnesota and North Dakota include a PGA clause that provides for prospective monthly rate adjustments to reflect the forecasted cost of purchased natural gas.The annual difference between the natural gas cost revenues collected through PGA rates and the actual natural gas costs is collected or refunded over the subsequent 12-month period.The MPUC and NDPSC have the authority to disallow recovery of certain costs if they find the utility was not prudent in its procurement activities. Minnesota state law requires utilities to invest 0.5 percent of their state natural gas revenues in CIP.These costs are recovered through customer base rates and an annual cost-recovery mechanism for the CIP expenditures. 15 Index Pipeline Safety Act — The Pipeline Safety, Regulatory Certainty, and Job Creation Act, signed into law on Jan. 3, 2012 (“Pipeline Safety Act”) requires, among other things, additional verification of pipeline infrastructure records by intrastate and interstate pipeline owners and operators to confirm the maximum allowable operating pressure of lines located in high consequence areas or more-densely populated areas. Where records are inadequate to confirm the maximum allowable operating pressure, the DOT Pipeline and Hazardous Materials Safety Administration (PHMSA) will require operators to re-confirm the maximum allowable operating pressure, a process that could cause temporary or permanent limitations on throughput for affected pipelines. In addition, the Pipeline Safety Act requires PHMSA to issue reports and/or, if appropriate, develop new regulations, addressing a variety of subjects, including: requiring use of automatic or remote-controlled shut-off valves in certain circumstances; requiring testing of previously untested transmission lines located within high consequence areas operating at a pressure greater than 30 percent of specified minimum yield stress; and expanding integrity management requirements beyond high consequence areas. The Pipeline Safety Act also raises the maximum penalty for violating pipeline safety rules to $0.2 million per violation per day up to $2 million for a related series of violations. While NSP-Minnesota cannot predict the ultimate impact Pipeline Safety Act will have on its costs, operations or financial results, NSP-Minnesota is taking actions that are intended to comply with the Pipeline Safety Act and any related PHMSA regulations as they become effective. Capability and Demand Natural gas supply requirements are categorized as firm or interruptible (customers with an alternate energy supply).The maximum daily send-out (firm and interruptible) for NSP-Minnesota was 751,985 MMBtu, which occurred on Jan. 20, 2011, and 689,223 MMBtu, which occurred on Dec. 13, 2010. NSP-Minnesota purchases natural gas from independent suppliers, generally based on market indices that reflect current prices.The natural gas is delivered under transportation agreements with interstate pipelines.These agreements provide for firm deliverable pipeline capacity of 587,811 MMBtu per day.In addition, NSP-Minnesota contracts with providers of underground natural gas storage services.These agreements provide storage for approximately 26 percent of winter natural gas requirements and 32 percent of peak day firm requirements of NSP-Minnesota. NSP-Minnesota also owns and operates one LNG plant with a storage capacity of 2.0 Bcf equivalent and three propane-air plants with a storage capacity of 1.3 Bcf equivalent to help meet its peak requirements.These peak-shaving facilities have production capacity equivalent to 246,000 MMBtu of natural gas per day, or approximately 31percent of peak day firm requirements.LNG and propane-air plants provide a cost-effective alternative to annual fixed pipeline transportation charges to meet the peaks caused by firm space heating demand on extremely cold winter days. NSP-Minnesota is required to file for a change in natural gas supply contract levels to meet peak demand, to redistribute demand costs among classes, or to exchange one form of demand for another.The 2009-2010, 2010-2011, and 2011-2012 entitlement levels are pending MPUC action. Natural Gas Supply and Costs NSP-Minnesota actively seeks natural gas supply, transportation and storage alternatives to yield a diversified portfolio that provides increased flexibility, decreased interruption and financial risk and economical rates.In addition, NSP-Minnesota conducts natural gas price hedging activity that has been approved by the MPUC.This diversification involves numerous domestic and Canadian supply sources with varied contract lengths. The following table summarizes the average delivered cost per MMBtu of natural gas purchased for resale by NSP-Minnesota’s regulated retail natural gas distribution business: $ The cost of natural gas supply, transportation service and storage service is recovered through the PGA cost-recovery mechanism. NSP-Minnesota has firm natural gas transportation contracts with several pipelines, which expire in various years from 2012 through 2027. 16 Index NSP-Minnesota has certain natural gas supply, transportation and storage agreements that include obligations for the purchase and/or delivery of specified volumes of natural gas or to make payments in lieu of delivery.At Dec.31, 2011, NSP-Minnesota was committed to approximately $394 million in such obligations under these contracts. NSP-Minnesota purchases firm natural gas supply utilizing long-term and short-term agreements from approximately 32 domestic and Canadian suppliers.This diversity of suppliers and contract lengths allows NSP-Minnesota to maintain competition from suppliers and minimize supply costs. See Item 1A for further discussion of natural gas supply and costs. Natural Gas Operating Statistics Year Ended Dec. 31 Natural gas deliveries (Thousands of MMBtu) Residential Commercial and industrial Total retail Transportation and other Total deliveries Number of customers at end of period Residential Commercial and industrial Total retail Transportation and other 17 19 15 Total customers Natural gas revenues (Thousands of Dollars) Residential $ $ $ Commercial and industrial Total retail Transportation and other Total natural gas revenues $ $ $ MMBtu sales per retail customer Revenue per retail customer $ $ $ Residential revenue per MMBtu Commercial and industrial revenue per MMBtu Transportation and other revenue per MMBtu ENVIRONMENTAL MATTERS NSP-Minnesota’s facilities are regulated by federal and state environmental agencies.These agencies have jurisdiction over air emissions, water quality, wastewater discharges, solid wastes and hazardous substances.Various company activities require registrations, permits, licenses, inspections and approvals from these agencies.NSP-Minnesota has received all necessary authorizations for the construction and continued operation of its generation, transmission and distribution systems.NSP-Minnesota’s facilities have been designed and constructed to operate in compliance with applicable environmental standards. NSP-Minnesota strives to comply with all environmental regulations applicable to its operations.However, it is not possible to determine when or to what extent additional facilities or modifications of existing or planned facilities will be required as a result of changes to environmental regulations, interpretations or enforcement policies or, what effect future laws or regulations may have upon NSP-Minnesota’s operations.See Notes 10 and 11 to the consolidated financial statements for further discussion. 17 Index There are significant future environmental regulations under consideration to encourage the use of clean energy technologies and regulate emissions of GHGs to address climate change.While environmental regulations related to climate change and clean energy continue to evolve, NSP-Minnesota has undertaken a number of initiatives to meet current requirements and prepare for potential future regulations, reduce GHG emissions and respond to state renewable and energy efficiency goals.Although the impact of these policies on NSP-Minnesota will depend on the specifics of state and federal policies, legislation, and regulation, we believe that, based on prior state commission practice, we would be granted the authority to recover the cost of these initiatives through rates. EMPLOYEES As of Dec. 31, 2011, NSP-Minnesota had 3,704 full-time employees, 2,261 of which are covered under collective bargaining agreements.See Note 7 to the consolidated financial statements for further discussion. Item 1A — Risk Factors Oversight of Risk and Related Processes The goal of Xcel Energy’s risk management process, which includes NSP-Minnesota, is to understand, manage and, when possible, mitigate material risk; management is responsible for identifying and managing risks, while Xcel Energy Inc.’s Board of Directors oversees and holds management accountable.As described more fully below, NSP-Minnesota is faced with a number of different types of risk.We confront legislative and regulatory policy and compliance risks, including risks related to climate change and emission of CO2; risks for recovery of capital and operating costs; resource planning and other long-term planning risks, including resource acquisition risks; financial risks, including credit, interest rate and capital market risks; and macroeconomic risks, including risks related to economic conditions and changes in demand for our products and services.Cross-cutting risks such as these are discussed and managed across business areas and coordinated by Xcel Energy Inc.’s and NSP-Minnesota’s senior management.Our risk management process has three parts: identification and analysis, management and mitigation and communication and disclosure. Management identifies and analyzes risks to determine materiality and other attributes such as timing, probability and controllability.Management broadly considers our business, the utility industry, the domestic and global economy and the environment to identify risks.Identification and analysis occurs formally through a key risk assessment process conducted by senior management, the securities disclosure process, the hazard risk management process and internal auditing and compliance with financial and operational controls.Management also identifies and analyzes risk through its business planning process and development of goals and key performance indicators, which include risk identification to determine barriers to implementing our strategy.At the same time, the business planning process identifies areas in which there is a potential for a business area to take inappropriate risk to meet goals and determines how to prevent inappropriate risk-taking. Management seeks to mitigate the risks inherent in the implementation of Xcel Energy Inc.’s and NSP-Minnesota’s strategy.The process for risk mitigation includes adherence to our code of conduct and other compliance policies, operation of formal risk management structures and groups, and overall business management.At a threshold level, we have developed a robust compliance program and promote a culture of compliance, which further mitigates risk.Building on this culture of compliance, we manage and mitigate risks through operation of formal risk management structures and groups, including management councils, risk committees and the services of corporate areas such as internal audit, the corporate controller and legal services.While we have developed a number of formal structures for risk management, many material risks affect the business as a whole and are managed across business areas. Management also communicates with Xcel Energy Inc.’s Board and key stakeholders regarding risk.Management provides information to Xcel Energy Inc.’s Board in presentations and communications over the course of the year.Senior management presents an assessment of key risks to the Board annually.The presentation of the key risks and the discussion provides the Board with information on the risks management believes are material, including the earnings impact, timing, likelihood and controllability.Based on this presentation, the Board reviews risks at an enterprise level and confirms risk management and mitigation are included in Xcel Energy Inc.’s and NSP-Minnesota’s strategy.The guidelines on corporate governance and committee charters define the scope of review and inquiry for the Board and committees.The standing committees also oversee risk management as part of their charters.Each committee has responsibility for overseeing aspects of risk and our management and mitigation of the risk.Xcel Energy Inc.’s Board has overall responsibility for risk oversight.As described above, the Board reviews the key risk assessment process presented by senior management.This key risk assessment analyzes the most likely areas of future risk to Xcel Energy.Xcel Energy Inc.’s Board also reviews the performance and annual goals of each business area.This review, when combined with the oversight of specific risks by the committees, allows the Board to confirm risk is considered in the development of goals and that risk has been adequately considered and mitigated in the execution of corporate strategy.The presentation of the assessment of key risks also provides the basis for the discussion of risk in our public filings and securities disclosures. 18 Index Risks Associated with Our Business Environmental Risks We are subject to environmental laws and regulations, with which compliance could be difficult and costly. We are subject to environmental laws and regulations that affect many aspects of our past, present and future operations, including air emissions, water quality, wastewater discharges and the generation, transport and disposal of solid wastes and hazardous substances.These laws and regulations require us to obtain and comply with a wide variety of environmental registrations, licenses, permits, inspections and other approvals.Environmental laws and regulations can also require us to restrict or limit the output of certain facilities or the use of certain fuels, to install pollution control equipment at our facilities, clean up spills and correct environmental hazards and other contamination.Both public officials and private individuals may seek to enforce the applicable environmental laws and regulations against us.We may be required to pay all or a portion of the cost to remediate (i.e., clean-up) sites where our past activities, or the activities of certain other parties, caused environmental contamination.At Dec.31, 2011, these sites included: · Sites of former MGPs operated by us, our predecessors, or other entities; and · Third party sites, such as landfills, for which we are alleged to be a PRP that sent hazardous materials and wastes. We are also subject to mandates to provide customers with clean energy, renewable energy and energy conservation offerings.These mandates are designed in part to mitigate the potential environmental impacts of utility operations.Failure to meet the requirements of these mandates may result in fines or penalties, which could have a material effect on our results of operations.If our regulators do not allow us to recover all or a part of the cost of capital investment or the O&M costs incurred to comply with the mandates, it could have a material effect on our results of operations, financial position or cash flows. In addition, existing environmental laws or regulations may be revised, and new laws or regulations seeking to protect the environment may be adopted or become applicable to us, including but not limited to, regulation of mercury, NOx, SO2, CO2, particulates and coal ash.We may also incur additional unanticipated obligations or liabilities under existing environmental laws and regulations. We are subject to physical and financial risks associated with climate change. There is a growing consensus that emissions of GHGs are linked to global climate change.Climate change creates physical and financial risk.Physical risks from climate change include an increase in sea level and changes in weather conditions, such as changes in precipitation and extreme weather events.We do not serve any coastal communities so the possibility of sea level rises does not directly affect us or our customers. Our customers’ energy needs vary with weather conditions, primarily temperature and humidity.For residential customers, heating and cooling represent their largest energy use.To the extent weather conditions are affected by climate change, customers’ energy use could increase or decrease depending on the duration and magnitude of the changes. Increased energy use due to weather changes may require us to invest in additional generating assets, transmission and other infrastructure to serve increased load.Decreased energy use due to weather changes may affect our financial condition, through decreased revenues.Extreme weather conditions in general require more system backup, adding to costs, and can contribute to increased system stress, including service interruptions.Weather conditions outside of our service territory could also have an impact on our revenues.We buy and sell electricity depending upon system needs and market opportunities.Extreme weather conditions creating high energy demand on our own and/or other systems may raise electricity prices as we buy short-term energy to serve our own system, which would increase the cost of energy we provide to our customers. Severe weather impacts our service territories, primarily when thunderstorms, tornadoes and snow or ice storms occur.To the extent the frequency of extreme weather events increases, this could increase our cost of providing service.Changes in precipitation resulting in droughts or water shortages could adversely affect our operations, principally our fossil generating units.A negative impact to water supplies due to long-term drought conditions could adversely impact our ability to provide electricity to customers, as well as increase the price they pay for energy.We may not recover all costs related to mitigating these physical and financial risks. 19 Index To the extent climate change impacts a region’s economic health, it may also impact our revenues.Our financial performance is tied to the health of the regional economies we serve.The price of energy, as a factor in a region’s cost of living as well as an important input into the cost of goods and services, has an impact on the economic health of our communities.The cost of additional regulatory requirements, such as a tax on GHGs or additional environmental regulation could impact the availability of goods and prices charged by our suppliers which would normally be borne by consumers through higher prices for energy and purchased goods.To the extent financial markets view climate change and emissions of GHGs as a financial risk, this could negatively affect our ability to access capital markets or cause us to receive less than ideal terms and conditions. Financial Risks Our profitability depends in part on our ability to recover costs from our customers and there may be changes in circumstances or in the regulatory environment that impair our ability to recover costs from our customers. We are subject to comprehensive regulation by federal and state utility regulatory agencies.The state utility commissions regulate many aspects of our utility operations, including siting and construction of facilities, customer service and the rates that we can charge customers.The FERC has jurisdiction, among other things, over wholesale rates for electric transmission service, the sale of electric energy in interstate commerce and certain natural gas transactions in interstate commerce. Our profitability is dependent on our ability to recover the costs of providing energy and utility services to our customers and earn a return on our capital investment in our utility operations.We currently provide service at rates approved by one or more regulatory commissions.These rates are generally regulated and based on an analysis of our costs incurred in a test year.Thus, the rates we are allowed to charge may or may not match our costs at any given time.While rate regulation is premised on providing an opportunity to earn a reasonable rate of return on invested capital, there can be no assurance that the applicable regulatory commission will judge all of our costs to have been prudently incurred or that the regulatory process in which rates are determined will always result in rates that will produce full recovery of our costs.Rising fuel costs could increase the risk that we will not be able to fully recover our fuel costs from our customers.Furthermore, there could be changes in the regulatory environment that would impair our ability to recover costs historically collected from our customers. Management currently believes these prudently incurred costs are recoverable given the existing regulatory mechanisms in place.However, changes in regulations or the imposition of additional regulations, including additional environmental regulation or regulation related to climate change, could have a material impact on our results of operations and hence could materially and adversely affect our ability to meet our financial obligations, including debt payments. Any reductions in our credit ratings could increase our financing costs and the cost of maintaining certain contractual relationships. We cannot be assured that any of our current ratings will remain in effect for any given period of time or that a rating will not be lowered or withdrawn entirely by a rating agency.In addition, our credit ratings may change as a result of the differing methodologies or change in the methodologies used by the various rating agencies.For example, Standard& Poor’s calculates an imputed debt associated with capacity payments from purchased power contracts.An increase in the overall level of capacity payments would increase the amount of imputed debt, based on Standard& Poor’s methodology.Therefore, our credit ratings could be adversely affected based on the level of capacity payments associated with purchased power contracts or changes in how imputed debt is determined.Any downgrade could lead to higher borrowing costs.Also, we may enter into certain procurement and derivative contracts that require the posting of collateral or settlement of applicable contracts if credit ratings fall below investment grade. We are subject to capital market and interest rate risks. Utility operations require significant capital investment in property, plant and equipment; consequently, we are an active participant in debt and equity markets.Any disruption in capital markets could have a material impact on our ability to fund our operations.Capital markets are global in nature and are impacted by numerous issues and events throughout the world economy, such as the recent concerns regarding European sovereign debt.Capital market disruption events, and resulting broad financial market distress, such as the events surrounding the collapse in the U.S. sub-prime mortgage market, could prevent us from issuing new securities or cause us to issue securities with less than ideal terms and conditions, such as higher interest rates. Higher interest rates on short-term borrowings with variable interest rates could also have an adverse effect on our operating results.Changes in interest rates may also impact the fair value of the debt securities in the nuclear decommissioning fund and master pension trust, as well as our ability to earn a return on short-term investments of excess cash. 20 Index We are subject to credit risks. Credit risk includes the risk that our retail customers will not pay their bills, which may lead to a reduction in liquidity and an eventual increase in bad debt expense.Retail credit risk is comprised of numerous factors including the price of products and services provided the overall economy and local economies in the geographic areas we serve, including local unemployment rates. Credit risk also includes the risk that various counterparties that owe us money or product will breach their obligations.Should the counterparties to these arrangements fail to perform, we may be forced to enter into alternative arrangements.In that event, our financial results could be adversely affected and we could incur losses. One alternative available to address counterparty credit risk is to transact on liquid commodity exchanges.The credit risk is then socialized through the exchange central clearinghouse function.While exchanges do remove counterparty credit risk, all participants are subject to margin requirements, which create an additional need for liquidity to post margin as exchange positions change value daily.The Dodd-Frank Wall Street Reform Act may require broad clearing of financial swap transactions through a central counterparty, which could lead to additional margin requirements that would impact our liquidity.Also, in October 2010, the FERC finalized its Order 741 rulemaking addressing the credit policies of organized electric markets, such as MISO.FERC Order 741 limits the amount of overall credit available to entities operating within organized markets and places restrictions on netting of transactions within organized markets unless certain market protocols are implemented by the RTO.Various RTOs are in the process of filing their proposed market protocols to satisfy FERC Order 741 and these new market designs may lead to additional margin requirements that could impact our liquidity. We may at times have direct credit exposure inour short-termwholesaleand commoditytrading activity to various financial institutions trading for their own accounts or issuing collateral support on behalf of other counterparties.We may also have some indirect credit exposure due to participation in organized markets, such as PJM and MISO, in which any credit losses are socialized to all market participants. We do have additional indirect credit exposures to various domestic and foreign financial institutions in the form of letters of creditprovided as securityby power suppliers under various long-term physical purchased powercontracts.If any of the credit ratings of the letter of credit issuers were to drop below the designated investment grade rating stipulated in the underlying long-term purchased power contracts, the supplier would need to replace that security with an acceptable substitute. If the security were not replaced, the party could be intechnical default under the contract, which would enable usto exercise our contractual rights. Increasing costs associated with our defined benefit retirement plans and other employee benefits may adversely affect our results of operations, financial position or liquidity. We have defined benefit pension and postretirement plans that cover substantially all of our employees.Assumptions related to future costs, return on investments, interest rates and other actuarial assumptions have a significant impact on our funding requirements related to these plans.These estimates and assumptions may change based on economic conditions, actual stock and bond market performance, changes in interest rates and changes in governmental regulations.In addition, the Pension Protection Act of 2006 changed the minimum funding requirements for defined benefit pension plans beginning in 2008.Therefore, our funding requirements and related contributions may change in the future.Also, the payout of a significant percentage of pension plan liabilities in a single year due to high retirements or employees leaving the company would trigger settlement accounting and could require the company to recognize material incremental pension expense related to unrecognized plan losses in the year these liabilities are paid. Increasing costs associated with health care plans may adversely affect our results of operations. Our self-insured costs of health care benefits for eligible employees and costs for retiree health care plans have increased substantially in recent years.Increasing levels of large individual health care claims and overall health care claims could have an adverse impact on our operating results, financial position, and liquidity.We believe that our employee benefit costs, including costs related to health care plans for our employees and former employees, will continue to rise.Legislation related to health care could also significantly change our benefit programs and costs. 21 Index Operational Risks We are subject to commodity risks and other risks associated with energy markets and energy production. We engage in wholesale sales and purchases of electric capacity, energy and energy-related products and are subject to market supply and commodity price risk.Commodity price changes can affect the value of our commodity trading derivatives.We mark certain derivatives to estimated fair market value on a daily basis (mark-to-market accounting), which may cause earnings volatility.Actual settlements can vary significantly from these estimates, and significant changes from the assumptions underlying our fair value estimates could cause significant earnings variability. If we encounter market supply shortages or our suppliers are otherwise unable to meet their contractual obligations, we may be unable to fulfill our contractual obligations to our retail, wholesale and other customers at previously authorized or anticipated costs.Any such disruption, if significant, could cause us to seek alternative supply services at potentially higher costs or suffer increased liability for unfulfilled contractual obligations.Any significantly higher energy or fuel costs relative to corresponding sales commitments would have a negative impact on our cash flows and could potentially result in economic losses.Potential market supply shortages may not be fully resolved through alternative supply sources and such interruptions may cause short-term disruptions in our ability to provide electric and/or natural gas services to our customers.The impact of these cost and reliability issues depends on our operating conditions such as generation fuels mix, availability of water for cooling, availability of fuel transportation, electric generation capacity, transmission, etc. We are subject to the risks of nuclear generation. Our two nuclear stations, Prairie Island and Monticello, subject us to the risks of nuclear generation, which include: · The risks associated with use of radioactive material in the production of energy, the management, handling, storage and disposal of these radioactive materials and the current lack of a long-term disposal solution for radioactive materials; · Limitations on the amounts and types of insurance commercially available to cover losses that might arise in connection with nuclear operations; and · Uncertainties with respect to the technological and financial aspects of decommissioning nuclear plants at the end of licensed lives. The NRC has authority to impose licensing and safety-related requirements for the operation of nuclear generation facilities.In the event of non-compliance, the NRC has the authority to impose fines or shut down a unit, or both, depending upon its assessment of the severity of the situation, until compliance is achieved.Revised NRC safety requirements could necessitate substantial capital expenditures or a substantial increase in operating expenses at our nuclear plants.In addition, the Institute for Nuclear Power Operations reviews our nuclear operations and nuclear generation facilities.Compliance with the Institute for Nuclear Power Operations’ recommendations could result in substantial capital expenditures or a substantial increase in operating expenses. If an incident did occur, it could have a material effect on our results of operations or financial condition.Furthermore, the non-compliance of other nuclear facilities operators with applicable regulations or the occurrence of a serious nuclear incident at other facilities could result in increased regulation of the industry as a whole, which could then increase our compliance costs and impact the results of operations of its facilities.The events at the nuclear plant in Fukushima, Japan could result in increased regulation of the nuclear generation industry as a whole, and additional requirements with respect to emergency planning and demonstrated ability to operate nuclear facilities in the event of natural disasters or other events.This increased regulation could increase our compliance costs and impact the results of operations of our nuclear facilities.Furthermore, these events could cause increased regulatory review and scrutiny by the NRC which could lead to delays in the process for obtaining required regulatory reviews and approvals. Our utility operations are subject to long-term planning risks. On a periodic basis, or as needed, our utility operations file long-term resource plans with our regulators.These plans are based on numerous assumptions over the relevant planning horizon such as: sales growth, economic activity, costs, regulatory mechanisms, impact of technology on sales and production, customer response and continuation of the existing utility business model.Given the uncertainty in these planning assumptions, there is a risk that the magnitude and timing of resource additions and demand may not coincide.This could lead to under recovery of costs or insufficient resources to meet customer demand. 22 Index Our natural gas transmission and distribution operations involve numerous risks that may result in accidents and other operating risks and costs. There are inherent in our natural gas transmission and distribution activities a variety of hazards and operating risks, such as leaks, explosions and mechanical problems, which could cause substantial financial losses.In addition, these risks could result in loss of human life, significant damage to property, environmental pollution, and impairment of our operations and substantial losses to us.In accordance with customary industry practice, we maintain insurance against some, but not all, of these risks and losses. The occurrence of any of these events not fully covered by insurance could have a material effect on our financial position and results of operations.For our natural gas transmission or distribution lines located near populated areas, including residential areas, commercial business centers, industrial sites and other public gathering areas, the level of potential damages resulting from these risks is greater. Additionally, the cost of potential regulations related to pipeline safety could be significant. As we are a subsidiary of Xcel Energy Inc., we may be negatively affected by events impacting the credit or liquidity of Xcel Energy Inc. and its affiliates. If Xcel Energy Inc. were to become obligated to make payments under various guarantees and bond indemnities or to fund its other contingent liabilities, or if either Standard& Poor’s or Moody’s were to downgrade Xcel Energy Inc.’s credit rating below investment grade, Xcel Energy Inc. may be required to provide credit enhancements in the form of cash collateral, letters of credit or other security to satisfy part or potentially all of these exposures.If either Standard& Poor’s or Moody’s were to downgrade Xcel Energy Inc.’s debt securities below investment grade, it would increase Xcel Energy Inc.’s cost of capital and restrict its access to the capital markets.This could limit Xcel Energy Inc.’s ability to contribute equity or make loans to us, or may cause Xcel Energy Inc. to seek additional or accelerated funding from us in the form of dividends.If such event were to occur, we may need to seek alternative sources of funds to meet our cash needs. As of Dec.31, 2011, Xcel Energy Inc. and its utility subsidiaries had approximately $8.8 billion of long-term debt and $1.3 billion of short-term debt and current maturities.Xcel Energy Inc. provides various guarantees and bond indemnities supporting some of its subsidiaries by guaranteeing the payment or performance by these subsidiaries for specified agreements or transactions. Xcel Energy also has other contingent liabilities resulting from various tax disputes and other matters.Xcel Energy Inc.’s exposure under the guarantees is based upon the net liability of the relevant subsidiary under the specified agreements or transactions.The majority of Xcel Energy Inc.’s guarantees limit its exposure to a maximum amount that is stated in the guarantees.As of Dec.31, 2011, Xcel Energy had guarantees outstanding with a maximum stated amount of approximately $67.5 million and $18 million of exposure.Xcel Energy also had additional guarantees of $31.2 million at Dec. 31, 2011 for performance and payment of surety bonds for the benefit of itself and its subsidiaries, with total exposure that cannot be estimated at this time.If Xcel Energy Inc. were to become obligated to make payments under these guarantees and bond indemnities or become obligated to fund other contingent liabilities, it could limit Xcel Energy Inc.’s ability to contribute equity or make loans to us, or may cause Xcel Energy Inc. to seek additional or accelerated funding from us in the form of dividends.If such event were to occur, we may need to seek alternative sources of funds to meet our cash needs. We are a wholly owned subsidiary of Xcel Energy Inc.Xcel Energy Inc.can exercise substantial control over our dividend policy and business and operations and may exercise that control in a manner that may be perceived to be adverse to our interests. All of the members of our board of directors, as well as many of our executive officers, are officers of Xcel Energy Inc.Our board makes determinations with respect to a number of significant corporate events, including the payment of our dividends. We have historically paid quarterly dividends to Xcel Energy Inc.In 2011, 2010 and 2009 we paid $232.5 million, $233.2 million and $232.7 million of dividends to Xcel Energy Inc., respectively.If Xcel Energy Inc.’s cash requirements increase, our board of directors could decide to increase the dividends we pay to Xcel Energy Inc. to help support Xcel Energy Inc.’s cash needs.This could adversely affect our liquidity.The amount of dividends that we can pay is limited to some extent by our indenture for our first mortgage bonds. 23 Index Public Policy Risks We may be subject to legislative and regulatory responses to climate change and emissions, with which compliance could be difficult and costly. Increased public awareness and concern regarding climate change may result in more regional and/or federal requirements to reduce or mitigate the effects of GHGs.Numerous states have announced or adopted programs to stabilize and reduce GHGs, and federal legislation has been introduced in both houses of Congress.In 2009, the U.S. submitted a non-binding GHG emission reduction target of 17 percent compared to 2005 levels pursuant to the Copenhagen Accord and negotiations continue under the United Nations Framework Convention on Climate Change.Such legislative and regulatory responses related to climate change and new interpretations of existing laws through climate change litigation create financial risk as our electric generating facilities are likely to be subject to regulation under climate change laws introduced at either the state or federal level within the next few years. The EPA has taken steps to regulate GHGs under the CAA. In December 2009, the EPA issued a finding that GHG emissions endanger public health and welfare, and that motor vehicle emissions contribute to the GHGs in the atmosphere. This endangerment finding created a mandatory duty for the EPA to regulate GHGs from light duty motor vehicles.In January 2011, new EPA permitting requirements became effective for GHG emissions of new and modified large stationary sources, which are applicable to construction of new power plants or power plant modifications that increase emissions above a certain threshold.The EPA has also announced that it will propose GHG regulations applicable to emissions from existing power plants, although the EPA announced in late September 2011 that this proposed rule will be delayed. We are also currently a party to climate change lawsuits and may be subject to additional climate change lawsuits, including lawsuits similar to those described in Note11 to the consolidated financial statements.An adverse outcome in any of these cases could require substantial capital expenditures that cannot be determined at this time and could possibly require payment of substantial penalties or damages.Defense costs associated with such litigation can also be significant.Such payments or expenditures could affect results of operations, cash flows, and financial condition if such costs are not recovered through regulated rates. There are many uncertainties regarding when and in what form climate change legislation or regulations will be enacted.The impact of legislation and regulations, on us and our customers will depend on a number of factors, including whether GHG sources in multiple sectors of the economy are regulated, the overall GHG emissions cap level, the degree to which GHG offsets are recognized as compliance options, the allocation of emission allowances to specific sources and the indirect impact of carbon regulation on natural gas and coal prices.While we do not have operations outside of the U.S., any international treaties or accords could have an impact to the extent they lead to future federal or state regulations.Another important factor is our ability to recover the costs incurred to comply with any regulatory requirements that are ultimately imposed.We may not be able to timely recover all costs related to complying with regulatory requirements imposed on us.If our regulators do not allow us to recover all or a part of the cost of capital investment or the O&M costs incurred to comply with the mandates, it could have a material effect on our results of operations. We are also subject to a significant number of proposed and potential rules that will impact our coal-fired and other generation facilities.These include, but are not limited to, rules associated with emissions of SO2and NOx, mercury, regional haze, ozone, ash management and cooling water intake systems.The costs of investment to comply with these rules could be substantial.We may not be able to timely recover all costs related to complying with regulatory requirements imposed on us. Increased risks of regulatory penalties could negatively impact our business. The Energy Act increased the FERC’s civil penalty authority for violation of FERC statutes, rulesand orders.The FERC can now impose penalties of $1million per violation per day.In addition, electric reliability standards that were historically subject to voluntary compliance are now mandatory and subject to potential financial penalties by regional entities, the NERC or the FERC for violations.If a serious reliability incident did occur, it could have a material effect on our operations or financial results. Macroeconomic Risks Economic conditions could negatively impact our business. Our operations are affected by local, national and worldwide economic conditions.The consequences of a prolonged economic recession and uncertainty of recovery may result in a sustained lower level of economic activity and uncertainty with respect to energy prices and the capital and commodity markets.A sustained lower level of economic activity may also result in a decline in energy consumption, which may adversely affect our revenues and future growth.Instability in the financial markets, as a result of recession or otherwise, also may affect the cost of capital and our ability to raise capital, which are discussed in greater detail in the capital market risk section above. 24 Index Current economic conditions may be exacerbated by insufficient financial sector liquidity leading to potential increased unemployment, which may impact customers’ ability to pay timely, increase customer bankruptcies, and may lead to increased bad debt. Further, worldwide economic activity has an impact on the demand for basic commodities needed for utility infrastructure, such as steel, copper, aluminum, etc., which may impact our ability to acquire sufficient supplies.Additionally, the cost of those commodities may be higher than expected. Our operations could be impacted by war, acts of terrorism, threats of terrorism or disruptions in normal operating conditions due to localized or regional events. Our generation plants, fuel storage facilities, transmission and distribution facilities and information systems may be targets of terrorist activities that could disrupt our ability to produce or distribute some portion of our energy products.Any such disruption could result in a significant decrease in revenues and significant additional costs to repair and insure our assets, which could have a material impact on our financial condition and results of operations.The potential for terrorism has subjected our operations to increased risks and could have a material effect on our business.While we have already incurred increased costs for security and capital expenditures in response to these risks, we may experience additional capital and operating costs to implement security for our plants, including our nuclear power plants under the NRC’s design basis threat requirements, such as additional physical plant security and additional security personnel.We have also already incurred increased costs for compliance with NERC reliability standards associated with critical infrastructure protection, and may experience additional capital and operating costs to comply with the NERC critical infrastructure protection standards as they are implemented and clarified. The insurance industry has also been affected by these events and the availability of insurance covering risks we and our competitors typically insure against may decrease.In addition, the insurance we are able to obtain may have higher deductibles, higher premiums and more restrictive policy terms.For example, wildfire events, particularly in the geographic areas we serve, may cause insurance for wildfire losses to become difficult or expensive to obtain. A disruption of the regional electric transmission grid, interstate natural gas pipeline infrastructure or other fuel sources, could negatively impact our business.Because our generation, transmission systems and local natural gas distribution companies are part of an interconnected system, we face the risk of possible loss of business due to a disruption caused by the actions of a neighboring utility or an event (severe storm, severe temperature extremes, generator or transmission facility outage, pipeline rupture, railroad disruption, sudden and significant increase or decrease in wind generation, or any disruption of work force such as may be caused by flu epidemic) within our operating systems or on a neighboring system.Any such disruption could result in a significant decrease in revenues and significant additional costs to repair assets, which could have a material impact on our financial condition and results. The degree to which we are able to maintain day-to-day operations in response to unforeseen events, potentially through the execution of our business continuity plans, will in part determine the financial impact of certain events on our financial condition and results.It’s difficult to predict the magnitude of such events and associated impacts. A cyber incident or cyber security breach could have a material effect on our business. Our generation, transmission, distribution and fuel storage facilities, information technology systems and other infrastructure or physical assets could be directly or indirectly affected by unintentional or deliberate cyber incidents.Cyber intrusion or other similar events could harm our businesses by limiting our generating, transmitting and distributing capabilities or delay our development and construction of new facilities or capital improvement projects to existing facilities.In addition, as generation and transmission systems as well as natural gas pipelines are part of an interconnected system, a disruption caused by the impact of a cyber security event of the regional electric transmission grid, natural gas pipeline infrastructure or other fuel sources could also negatively impact our business. We are unable to quantify the potential impact of such cyber security threats. These events and corresponding regulatory action, if any, could result in a material decrease in revenues and may causesignificant additional costs (e.g., repairs/insurance) and potentially disrupt our supply and markets for natural gas, oil and other fuels. We operate in a highly regulated industry that requires the continued operation of sophisticated information technology systems and network infrastructure.Despite our control environment and security measures, our technology systems may be vulnerable to disability, failures or unauthorized access due to cyber intrusion. If our technology systems were to fail or be breached, or those of our third-party service providers, we may be unable to fulfill critical business functions, including effectively maintaining certain internal controls over financial reporting. In addition, confidential and other data, including sensitive customer or employee information, could be compromised exposing us to liability and business disruption. 25 Index Rising energy prices could negatively impact our business. Higher fuel costs could significantly impact our results of operations if requests for recovery are unsuccessful.In addition, higher fuel costs could reduce customer demand and/or increase bad debt expense, which could also have a material impact on our results of operations.Delays in the timing of the collection of fuel cost recoveries as compared with expenditures for fuel purchases could have an impact on our cash flows.We are unable to predict future prices or the ultimate impact of such prices on our results of operations or cash flows. Our operating results may fluctuate on a seasonal and quarterly basis and can be adversely affected by milder weather. Our electric and natural gas utility businesses are seasonal, and weather patterns can have a material impact on our operating performance.Demand for electricity is often greater in the summer and winter months associated with cooling and heating.Because natural gas is heavily used for residential and commercial heating, the demand for this product depends heavily upon weather patterns throughout our service territory, and a significant amount of natural gas revenues are recognized in the first and fourth quarters related to the heating season.Accordingly, our operations have historically generated less revenues and income when weather conditions are milder in the winter and cooler in the summer.Unusually mild winters and summers could have an adverse effect on our financial condition, results of operations, or cash flows. Item 1B — Unresolved Staff Comments None. Item 2 —Properties Virtually all of the utility plant property of NSP-Minnesota is subject to the lien of its first mortgage bond indenture. Electric Utility Generating Stations: Summer 2011 Net Dependable Station, Location and Unit Fuel Installed Capability (MW) Steam: A.S. King-Bayport, Minn. Coal Sherco-Becker, Minn. Unit 1 Coal Unit 2 Coal Unit 3 Coal (a) Monticello-Monticello, Minn. Nuclear Prairie Island-Welch, Minn. Unit 1 Nuclear Unit 2 Nuclear Black Dog-Burnsville, Minn., 2 Units Coal/Natural Gas 1955-1960 Various locations, 4 Units Wood/Refuse-derived fuel Various 36 (b) Combustion Turbine: Angus Anson-Sioux Falls, S.D., 3 Units Natural Gas 1994-2005 Black Dog-Burnsville, Minn., 2 Units Natural Gas 1987-2002 Blue Lake-Shakopee, Minn., 6 Units Natural Gas 1974-2005 High Bridge-St. Paul, Minn., 3 Units Natural Gas Inver Hills-Inver Grove Heights, Minn., 6 Units Natural Gas Riverside-Minneapolis, Minn., 3 Units Natural Gas Various locations, 18 Units Natural Gas Various Wind: Grand Meadow-Mower County, Minn., 67 Units Wind (c) Nobles-Nobles County, Minn., 134 Units Wind (c) Total (a) Based on NSP-Minnesota’s ownership of 59 percent.In November 2011, Sherco Unit 3, jointly owned by NSP-Minnesota and Southern Minnesota Municipal Power Agency, experienced a significant failure of its turbine, generator, and exciter systems. See Note 5 to the consolidated financial statements for further discussion. (b) Refuse-derived fuel is made from municipal solid waste. (c) This capacity is only available when wind conditions are sufficiently high enough to support the noted generation values above.Therefore, the on-demand net dependable capacity is zero. 26 Index Electric utility overhead and underground transmission and distribution lines (measured in conductor miles) at Dec.31, 2011: Conductor Miles 500 KV 345 KV 230 KV 161 KV 115 KV Less than 115 KV NSP-Minnesota had 372 electric utility transmission and distribution substations at Dec.31, 2011. Natural gas utility mains at Dec.31, 2011: Miles Transmission Distribution Item 3 — Legal Proceedings In the normal course of business, various lawsuits and claims have arisen against NSP-Minnesota.NSP-Minnesota has recorded an estimate of the probable cost of settlement or other disposition for such matters. Additional Information See Note 11 to the consolidated financial statements for further discussion of legal claims and environmental proceedings.See Item1 and Note10 to the consolidated financial statements for a discussion of proceedings involving utility rates and other regulatory matters. Item 4 — Mine Safety Disclosures None. PARTII Item 5 — Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities NSP-Minnesota is a wholly owned subsidiary of Xcel Energy Inc. and there is no market for its common equity securities. NSP-Minnesota’s first mortgage indenture places certain restrictions on the amount of cash dividends it can pay to Xcel Energy Inc., the holder of its common stock.Even with these restrictions, NSP-Minnesota could have paid more than $1.1 billion in additional cash dividends on common stock at Dec. 31, 2010, or $1.2 billion at Dec.31, 2011. In addition, NSP-Minnesota had dividend restrictions imposed by FERC rulesand state regulatory commissions. · Dividends are subject to the FERC’s jurisdiction under the Federal Power Act, which prohibits the payment of dividends out of capital accounts; payment of dividends is allowed out of retained earnings only. · State regulatory commissions indirectly limit the amount of dividends NSP-Minnesota can pay to Xcel Energy Inc. by requiring an equity-to-total capitalization ratio between 47.07 percent and 57.53 percent.NSP-Minnesota’s equity-to-capitalization ratio was 52.1 percent at Dec. 31, 2011.Total capitalization for NSP-Minnesota cannot exceed $8.25 billion. See Note 4 to the consolidated financial statements for further discussion of NSP-Minnesota’s dividend policy. 27 Index The dividends declared during 2011 and 2010 were as follows: (Thousands of Dollars) First quarter $ $ Second quarter Third quarter Fourth quarter Item 6 — Selected Financial Data This is omitted per conditions set forth in general instructions I (1) (a)and (b)of Form10-K for wholly owned subsidiaries (reduced disclosure format). Item 7 — Management’s Discussion and Analysis of Financial Condition and Results of Operations Discussion of financial condition and liquidity for NSP-Minnesota is omitted per conditions set forth in general instructions I (1)(a)and (b)of Form10-K for wholly owned subsidiaries.It is replaced with management’s narrative analysis and the results of operations for the current year as set forth in general instructions I(2)(a)of Form10-K for wholly owned subsidiaries (reduced disclosure format). Financial Review The following discussion and analysis by management focuses on those factors that had a material effect on NSP-Minnesota’s financial condition, results of operations and cash flows during the periods presented, or are expected to have a material impact in the future.It should be read in conjunction with the accompanying consolidated financial statements and notes to the consolidated financial statements. Forward-Looking Statements Except for the historical statements contained in this report, the matters discussed in the following discussion and analysis are forward-looking statements that are subject to certain risks, uncertainties and assumptions.Such forward-looking statements are intended to be identified in this document by the words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “objective,” “outlook,” “plan,” “project,” “possible,” “potential,” “should” and similar expressions.Actual results may vary materially.Forward-looking statements speak only as of the date they are made and we do not undertake any obligation to update them to reflect changes that occur after that date.Factors that could cause actual results to differ materially include, but are not limited to: general economic conditions, including inflation rates, monetary fluctuations and their impact capital expenditures and the ability of NSP-Minnesota and its subsidiaries to obtain financing on favorable terms; business conditions in the energy industry; including the risk of a slow down in the U.S. economy or delay in growth recovery; actions of credit agencies; trade, fiscal, taxation and environmental polices in areas where NSP-Minnesota has a financial interest; customer business conditions; competitive factors, including the extent and timing of the entry of additional competition in the markets served by NSP-Minnesota and its subsidiaries; unusual weather; effects of geopolitical events, including war and acts of terrorism; state, federal and foreign legislative and regulatory initiatives that affect cost and investment recovery, have an impact on rates or have an impact on asset operation or ownership or impose environmental compliance conditions; structures that affect the speed and degree to which competition enters the electric and natural gas markets; costs and other effects of legal and administrative proceedings, settlements, investigations and claims; actions by regulatory bodies impacting NSP-Minnesota’s nuclear operations, including those affecting costs, operations or the approval of requests pending before the NRC; financial or regulatory accounting policies imposed by regulatory bodies; availability or cost of capital; employee workforce factors; the otherrisk factors listed from time to time by NSP-Minnesota in reports filed with the SEC, including “Risk Factors” in Item 1A of this Annual Report on Form10-K and Exhibit99.01 hereto. Results of Operations NSP-Minnesota’s net income was approximately $353 million for 2011, compared with approximately $274 million for 2010.The increase was primarily due to higher interim electric rates effective in early 2011, subject to refund, in Minnesota and North Dakota, and conservation improvement program incentives partially offset by higher O&M expenses, depreciation expense (net of regulatory adjustments) and property taxes. 28 Index Electric Revenues and Margins Electric revenues and fuel and purchased power expenses are largely impacted by the fluctuation in the price of natural gas, coal and uranium used in the generation of electricity, but as a result of the design of fuel recovery mechanisms to recover current expenses, these price fluctuations have little impact on electric margin.The following table details the electric revenues and margin: (Millions of Dollars) Electric revenues $ $ Electric fuel and purchased power ) ) Electric margin $ $ The following summarizes the components of the changes in electric revenues and electric margin for the year ended Dec.31: Electric Revenues (Millions of Dollars) 2011 vs. 2010 Retail rate increase (net of revenue subject to refund) (a) $ 70 Fuel and purchased power cost recovery 42 Conservation revenue (offset by expenses) 36 Interchange agreement billing with NSP-Wisconsin 24 Transmission revenue 17 Conservation incentive 11 Trading ) Non-fuel riders ) Firm wholesale ) Other, net (4
